 
DISTRIBUTION AGREEMENT




 
PokerTek, Inc.
 
("PokerTek")




 
and


 
Aristocrat International Pty. Limited and its Affiliates
 
("Aristocrat")


Dated:November 24, 2008
 
 

--------------------------------------------------------------------------------

 
 
DISTRIBUTION AGREEMENT




THIS AGREEMENT is made on the 24th day of   November           2008.
 
 
BETWEEN:
ARISTOCRAT INTERNATIONAL PTY. LIMITED (ABN   46 000 148 158) of 71 Longueville
Road, Lane Cove, New South Wales, Australia, 2066 and its Affiliates
("Aristocrat")

 
AND:
POKERTEK, INC. a North Carolina corporation with its principal office at 1050
Crews Road, Suite J, Matthews, NC 28105 ("PokerTek")

 


 
RECITALS:
 
A.  
PokerTek and Aristocrat (the “Parties”) entered into a Distribution Agreement on
21 January 2006  (the “Previous Distribution Agreement”).  The Parties have
agreed to revise the terms of the Previous Distribution Agreement, as set out
herein.  The Parties agree that the terms and conditions of this Agreement
supersede and replace all terms and conditions of the Previous Distribution
Agreement.

 
B.  
PokerTek is the designer of the Products.

 
C.  
Aristocrat wishes to distribute, market, enter into Customer Agreements, and,
with the written consent of PokerTek, have the option to manufacture the Product
in the Territory.



D.  
PokerTek has agreed to grant and Aristocrat accepts, the right to distribute,
market, enter into Customer Agreements, and, with the consent of PokerTek, to
manufacture the Product in the Territory on the terms of this Agreement.

 
E.  
PokerTek has agreed to grant and Aristocrat accepts, the right to license
PokerTek’s Intellectual Property Rights in the Products to Customers under the
Customer Agreements and to Sub-Distributors under Sub-Distribution Agreements
where appropriate.

 
 
It is agreed as follows:


1.  
Definitions and Interpretation



1.1                   Definitions


The following definitions apply unless the context requires otherwise:


Affiliates means such corporate entities in the Aristocrat Group as are
signatories to this Agreement.  The Parties agree that further Aristocrat Group
companies may become party to this Agreement upon signature of a Deed of
Variation executed by both Parties.
 
Agreement means this agreement and attached schedules as may be amended or
updated from time to time between the Parties under this agreement.
 
 
2

--------------------------------------------------------------------------------

 
Approval means any licence, permit, consent, agreement, requirement, approval,
authorisation or form of good standing of any kind required by any Regulator or
Gaming Authority whether relating to all or any Product or this Agreement or the
laws of any country into which the Product will be imported, rented or from
which the Product will be exported.
 
Aristocrat Group means Aristocrat Leisure Limited and any of its Related Bodies
Corporate.
 
Aristocrat's Documentation means written information drawings, technical,
operating and service manuals, diagrams, drawings, and any other documents
created by Aristocrat relating to or used in connection with the manufacture,
distribution, marketing and sale of the Product and whether produced in a
visible form or stored or recorded in another manner.
 
Aristocrat's Intellectual Property Rights means any and all intellectual and
industrial property rights in Aristocrat's Documentation and contained in
Aristocrat's distribution of the Product throughout the world including
copyright (including future copyright and rights analogous to copyright), moral
rights, inventions (including patents), trade marks, service marks, designs and
circuit layouts whether or not now existing and whether or not registrable
including any right to apply for the registration of such rights and all
renewals and extensions.
 
Business Case Threshold Test in relation to any jurisdiction means a qualitative
evaluation, in the Parties’ mutual discretion and following Aristocrat’s
reasonable and diligent inquiries, of the key business factors associated with
the commercialization or use of the Product under any future Customer Agreements
in that jurisdiction including, but not limited to, sales potential, profit
potential, costs and market entry, taxation rates, effects on other
jurisdictions, and likelihood of jurisdictional Approval.
 
Business Day means a weekday on which banks are open for business in the city
specified in the "Address" section of Aristocrat's details in the Party
Information.
 
Commencement Date means 21 January 2006.
 
Confidential Information means all information, data and materials, whether
recorded or embodied in electronic, written or three dimensional form or
otherwise relating to the Product and Aristocrat's Documentation or PokerTek's
Documentation, proposed new designs or products, existing and prospective
clients, sales, know how, pricing, trade secrets, marketing or promotion plans,
the terms of this Agreement and any other information relating in any way to the
business affairs of Aristocrat or PokerTek, excluding information that is in the
public domain other than as a result of breach of this Agreement.
 
Control for the purposes of this Agreement means the capacity of one entity to
determine the outcome of decisions about the financial, operating and management
policies of another entity (whether by ownership of securities or partnership or
other ownership interests, by contact or otherwise) and includes any ability to
exert significant influence.
 
Customer means any person or entity who expresses an interest in the Product or
actually enters into a Customer Agreement.
 
 
3

--------------------------------------------------------------------------------

 
Customer Agreement means the agreement between Aristocrat and the Customer for
the use and installation of the Product.
 
Event of Default means:
 
(a)               
Subject to the provisions of clause 14.1(b), a breach of the terms of this
Agreement by a Party;

 
(b)               
If either Party has an insolvency officeholder appointed over its undertaking or
assets or any part thereof, or goes into liquidation (other than for the purpose
of and followed by a solvent reconstruction or amalgamation) or takes any steps,
or has any steps taken against it or in respect of it, in relation to its
winding up, deregistration or dissolution or is unable to pay its debts as and
when they fall due or stops or suspends or threatens to stop or suspend payment
of all or a class of its debts or enters into or proposes any composition or
arrangement with its creditors or any of them or any event occurs analogous to
the foregoing; or

 
(c)               
a change of Control in relation to a Party.

 
Fault and Faulty means:
 
(a)               
in relation to a Product any material failure of any item of that Product which
substantially effects its operation or its ability to comply with the
requirements of any applicable Gaming Authority or Regulator; and

 
(b)               
in relation to services, the negligent performance of the relevant services.

 
Fee Schedule means the fee schedule attached in Schedule 3 to this Agreement.
 
Gaming Authority means a government or governmental body, agency or authority of
any kind with power to approve rights in respect of:
 
 
(i)
manufacture, distribution, import/export, marketing, and sale or use of gaming
machines;
       
(ii)
gaming, wagering, lotteries or similar activities; or        
(iii)
the business activities of a Party.

 
Law means any principle at common law or in equity and any requirement under any
legislation, rule, instrument, code of practice, technical standard,
proclamation, ordinance or by law, present or future, whether State,
Commonwealth or otherwise.
 
Lease Fee means the fee charged by Aristocrat to the Customer pursuant to a
Customer Agreement under the Product Rental Model.
 
License Fees means any license fees payable by Aristocrat to PokerTek pursuant
to the Fee Schedule.
 
Marks means the trade marks, service marks, logos or other intellectual property
notified to Aristocrat in accordance with clause 13.
 
 
4

--------------------------------------------------------------------------------

 
Outright Purchase Model means a model where a Product is sold outright to a
Customer, incorporating a perpetual Software licence.   Ownership of the Product
(with the exception of the PokerTek Intellectual Property Rights which are
licensed to the Customer under the Customer Agreement) at all times transfers to
the Customer, pursuant to clause 9.1(b).
 
Parts means parts and components of the Products.
 
Party Information means each Party's address for service set out in Schedule 1.
 
PokerTek's Documentation means written information drawings, technical,
operating and service manuals, diagrams, drawings, and any other documents
created by PokerTek relating to or used in connection with the Product and
whether produced in a visible form or stored or recorded in another manner.
 
PokerTek's Intellectual Property Rights means any and all intellectual and
industrial property rights in the Product, the Software and PokerTek's
Documentation throughout the world including but not limited to copyright
(including future copyright and rights analogous to copyright), moral rights,
inventions (including patents), trade marks, service marks, designs and circuit
layouts whether or not now existing and whether or not registrable including any
right to apply for the registration of such rights and all renewals and
extensions.
 
Product means the items listed in the Product Schedule and any ancillary
hardware and software and related products manufactured, distributed or supplied
by PokerTek during the Term to enhance or work in concert with the items listed
in the Product Schedule. For the avoidance of doubt, PokerTek at all times
retains Intellectual Property Rights in the Software contained in the Product.
 
Product Price means the price charged by PokerTek to Aristocrat for the sale of
the Product, excluding any License Fees.  The Product Price will be calculated
in accordance with the Product Schedule hereto.
 
Product Rental Model means a model where a Product is leased or rented to a
Customer, incorporating a revocable Software licence.   Ownership of the leased
or rented Product (with the exception of the PokerTek Intellectual Property
Rights which are licensed to Aristocrat under this Agreement) all times belongs
to Aristocrat once the Product Price has been paid to PokerTek.
 
Product Schedule means the Product schedule attached in Schedule 2 to this
Agreement.
 
Regulator includes a government or a governmental, semi-governmental or judicial
entity or authority. It also includes a self-regulatory organisation established
under statute or the rules of a stock exchange with power over a Party.
 
Related Bodies Corporate means, when used with reference to a Party, any entity
that directly or indirectly Controls or is Controlled by or is under common
Control with that Party.
 
Restricted Product means a product having electronic terminals at a physical and
traditional poker table, involving two or more players banked at the table
competing against each other for a common prize pool in a regulated
environment.  A traditional table poker game includes, but is not limited to,
the game of Texas Hold ‘em.
 
Securities Purchase Agreement means the securities purchase agreements dated on
or about the date of this Agreement between Aristocrat and certain shareholders
of PokerTek for the acquisition by Aristocrat of approximately nine hundred and
forty six thousand eight hundred (946,800) PokerTek shares.
 
 
5

--------------------------------------------------------------------------------

 
Software means all software programs, data bases and data-conversion tools as
may be necessary from time to time in order to operate the Products which are
licensed by PokerTek to Aristocrat under this Agreement, including any upgrades
or enhancements thereto to enable Aristocrat to perform its obligations under
this Agreement.
 
Sub-Distributor means a third party distributor appointed by Aristocrat to
distribute the Product in any jurisdiction pursuant to clause 4.7(a).
 
Sub-Distribution Agreement means the agreement between Aristocrat and its
Distributor for the onward distribution to Customers.
 
Term means the period of four (4) years from the Commencement Date unless
terminated or extended in accordance with the terms of this Agreement.
 
Territory means the world other than Canada and the United States, and does not
include cruise ships, wherever located. The Territory may be added to by written
amendment to this Agreement in the sole discretion of the Parties, including the
determination as to whether the grant of distribution rights in such additional
regions shall be exclusive or non-exclusive.
 


1.2  
Interpretation



Headings are for convenience only and do not affect interpretation. The
following rules apply unless the context requires otherwise.


(a)  
The singular includes the plural, and the converse also applies.



(b)  
If a word or phrase is defined, its other grammatical forms have a corresponding
meaning.



(c)  
A reference to a person includes a corporation, trust, partnership,
unincorporated body or other entity, whether or not it comprises a separate
legal entity.



(d)  
A reference to a clause is a reference to a clause of this Agreement.



(e)  
A reference to an agreement or document (including a reference to this
Agreement) is to the agreement or document as amended, supplemented, novated or
replaced, except to the extent prohibited by this Agreement or that other
agreement or document.



(f)  
A reference to writing includes any method of representing or reproducing words,
figures, drawings or symbols in a visible and tangible form.



(g)  
A reference to a Party to this Agreement or another agreement or document
includes the Party's successors, permitted substitutes and permitted assigns
(and, where applicable, the Party's legal personal representatives).



(h)  
A reference to legislation or to a provision of legislation includes a
modification or re-enactment of it, a legislative provision substituted for it
and a regulation or statutory instrument issued under it.



(i)  
A reference to conduct includes an omission, statement or undertaking, whether
or not in writing.
   
(j)
A reference to dollars and $ is to the currency of the United States of America.

 
 
6

--------------------------------------------------------------------------------

 
 
(k)  
A reference to a right or obligation of any two or more people comprising a
single party confers that right, or imposes that obligation, as the case may be,
on each of them severally and each two or more of them jointly. A reference to
that party is a reference to each of those people separately (so that, for
example, a representation or warranty by that party is given by each of them
separately).



(l)  
Mentioning anything after includes, including, for example, or similar
expressions, does not limit what else might be included.



(m)  
Nothing in this Agreement is to be interpreted against a Party solely on the
ground that the Party put forward this Agreement or a relevant part of it.



(n)  
A reference to an amount for which a person is contingently liable includes an
amount that that person may become actually or contingently liable to pay if a
contingency occurs, whether or not that liability actually arises



2.  
Appointment

--------------------------------------------------------------------------------


(a)  
Subject to clause 5.2, PokerTek appoints Aristocrat for the Term and on the
terms of this Agreement, to be its sole and exclusive distributor of the Product
within the Territory and to market and distribute the Product within the
Territory.



(b)  
If any Regulator withdraws, suspends or fails to approve any of the Product,
this Agreement will continue to apply to the remaining Product for the remainder
of the approved jurisdictions in the Territory.



3.  
Term of Appointment

--------------------------------------------------------------------------------


(a)  
This Agreement commences on the Commencement Date and will continue for the Term
unless terminated in accordance with this Agreement.



(b)  
On the expiry of the Term, this Agreement will continue for an additional nine
(9) year term, subject to mutual agreement.  Thereafter, the Agreement will
continue month to month until terminated by either Party on the giving of one
(1) month's written notice to the other or until terminated in accordance with
this Agreement.

 
4.  
Aristocrat’s Obligations

--------------------------------------------------------------------------------

 
4.1
Obligations

 
Aristocrat:


(a)  
must, at its own expense use reasonable endeavours to promote and enter into
Customer Agreements for the Products in the Territory, it being understood that
failure to promote the Products consistent with the level of promotion and
support Aristocrat provides for its own products shall constitute less than
reasonable endeavours;



(b)  
may manufacture or procure the manufacture of the Products ordered by Customers
under Customer Agreements for the Products, and in such circumstances Aristocrat
must advise PokerTek of the cost of production for each Product, install, set up
and test any Products supplied to Customers in the Territory in a proper and
efficient manner for the benefit of Customers if requested by a Customer.
Aristocrat and PokerTek will work together to identify the most efficient and
highest quality manufacturer(s), with the selection of the manufacturer(s) being
subject to the approval of both Parties. PokerTek shall have the right to
pre-approve such arrangements on a case-by-case basis, such approval not to be
unreasonably withheld.



 
7

--------------------------------------------------------------------------------

 
The previous paragraph notwithstanding, Aristocrat agrees that it shall provide
PokerTek at least twelve (12) months notice prior to entering into any
manufacturing relationship, such that PokerTek does not make supply chain
commitments based on Aristocrat sales forecasts, followed by Aristocrat choosing
to enter into a manufacturing relationship.


(c)  
must, at its own expense where agreed with the Customer, provide Customers who
have acquired the Product with an after sale repair and maintenance service in
respect of any Products in the Territory during the Term; and must maintain a
sufficient number of trained post-sales repair engineers necessary to repair and
maintain Products supplied by Aristocrat under a Customer Agreement in a timely
and orderly manner.  Aristocrat may provide, or may appoint an agent to provide,
training to the Customer’s own technicians in order that the Customer may
perform after-sale repair and maintenance directly.



(d)  
agrees to pay PokerTek the Product Price and any License Fees as set forth in
this Agreement.  Aristocrat shall furnish PokerTek, along with each payment made
to PokerTek as required by this Agreement, a list of Customers, and any other
information as the Parties may agree from time to time. During the term of this
Agreement, and for one (1) year thereafter, PokerTek may, upon reasonable
request and notice to Aristocrat, audit Aristocrat's records relating to
Customer Agreements and costs and receipts associated therewith. Such an audit
shall not require documents dating back further than 5 years, and shall be
conducted during normal business hours at a time and place acceptable to both
Parties. Such audit will be conducted at PokerTek's expense, unless the audit
reveals that Aristocrat has underpaid fees by more than five percent (5%) of the
fees actually paid to PokerTek, in which case Aristocrat shall in addition to
the deficiency, also pay PokerTek's reasonable costs of conducting the audit.
PokerTek shall not be entitled to perform such audits more than once every
twelve (12) months.



4.2  
Authority

 
Nothing in this Agreement:


(a)  
gives either Party the power to bind the other to any contract or arrangement of
any kind;



(b)  
will constitute or create a partnership, agency, employment or joint venture
relationship between Aristocrat and PokerTek;



(c)  
will prevent Aristocrat from manufacturing, selling, promoting, distributing or
entering into any other commercial arrangements in relation to products:

 
i)           
which is not a Restricted Product; or

 
ii)           
which have been developed or were in development by Aristocrat prior to the date
of signature of this Agreement; or

 
iii)           
which are subsequently added to this Agreement pursuant to clause 5.1(b),

 
except that during the Term and for a period of two (2) years thereafter,
subject always to clause 4.2(c)(ii), neither Aristocrat, nor any of its
Affiliates or Related Bodies Corporate, will manufacture, sell, promote or
distribute any Restricted Product which competes directly with the Product.
 
 
8

--------------------------------------------------------------------------------

 
 
(d)
The Parties agree that the non-compete provisions set out in paragraph (c) above
will not apply in the event Aristocrat terminates  pursuant to clause 8.3(a), or
this Agreement becomes non-exclusive in nature pursuant to clause 5.2.

 
4.3  
Marketing



 
Aristocrat will, at its own expense and in its sole discretion:



(a)  
investigate distribution opportunities in the Territory, visit Customers and
potential Customers to increase the distribution of the Product;



(b)  
submit a written report at the end of every 6 month period to PokerTek showing

 
details of Product distribution and forecasts and suggestions concerning the

 
Products and activities of competitors within the Territory;



(c)  
develop and carry on satisfactory promotional programmes to the extent these are
permitted within the local jurisdiction, including mailing list, advertising and
participation in trade, professional and other meetings, exhibitions and fairs;
and



(d)  
train its sales force to sell the Products effectively.

 
4.4
Customer Agreements

 
Aristocrat must ensure that each Customer who is supplied with a Product enters
into and is bound by a Customer Agreement which contains terms which are
consistent with Product recall provisions and regulatory and compliance
obligations under this Agreement that materially conform to an agreed format for
Customer Agreements, subject to local jurisdictional requirements.  PokerTek
shall have the opportunity to approve any material deviations from the agreed
format, such approval not to be unreasonably withheld.


4.5  
Duty to Disclose



Aristocrat must advise PokerTek of any claims or complaints concerning the
Products and, if requested by PokerTek, forward a written report setting out all
its knowledge concerning any claim or complaint.


4.6  
Regulatory Approvals



Subject to the relevant jurisdiction meeting a Business Case Threshold Test,
Aristocrat must at its own cost apply for and use reasonable endeavours to
obtain and maintain such Approvals as are required to allow Aristocrat to fulfil
its obligations under this Agreement. In the event Aristocrat or, where
relevant, the Sub-Distributor for that Territory fails to obtain and maintain
such Approvals in a particular jurisdiction in a mutually agreed timeframe,
Aristocrat agrees that PokerTek may facilitate sales in such jurisdictions
through any other means in its discretion, including but not limited to direct
sales or the appointment of an alternative distributor, without prejudice to
Aristocrat’s rights to continue to seek such Approvals and if successful,
continue to operate in such jurisdictions on a non-exclusive basis.
 
However, the previous paragraph notwithstanding, in the event that Aristocrat
has failed to obtain and maintain such Approvals and where PokerTek has elected
to proceed directly or with a second source, Aristocrat agrees that it shall not
engage with customers or potential customers in such country or jurisdiction
without PokerTek’s prior consent, which shall not be unreasonably withheld.
 
 
9

--------------------------------------------------------------------------------

 
 
4.7  
Aristocrat’s Rights



Aristocrat may, at its own expense:


 
(a)
Appoint, upon PokerTek’s prior written consent, not to be unreasonably withheld,
a third party Sub-Distributor to distribute the Products in any jurisdiction in
the Territory, provided the Sub-Distributor agrees to lease/sell to the Customer
on terms materially in accordance with the terms of Aristocrat’s standard
Customer Agreements and provided the terms upon which the Distributor is
appointed are agreed by Aristocrat and PokerTek in writing;



 
(b)
Offer a free trial period to Customers of up to 90 days, provided this is
clearly documented in the Customer Agreement; and



 
(c)
In its sole discretion, elect to re-deploy (i.e. lease or sell)  Products to new
Customers upon the expiry of Customer Rental Agreements, with Licence Fees
payable to PokerTek to be calculated at 50% of revenue received from Customers,
assuming the initial cost of the Product has been recouped by
Aristocrat.  Should this not be the case, apportionment will be as agreed by the
Parties from time to time, until recoupment has occurred.  Aristocrat shall be
entitled to deduct the cost of Product refurbishment from any licence fees
payable to PokerTek





5.  
PokerTek’s Rights



5.1  
Right to vary the Products



PokerTek may vary the Product Schedule at any time either by:


(a)  
other than in respect of PokerPro, deleting a specified product or class of
products from the Product Schedule if PokerTek ceases to manufacture that
product or class of products, provided always that PokerTek give Aristocrat
reasonable prior written notice of any cessation of such manufacture.  PokerTek
shall however provide Aristocrat with quarterly R&D roadmap reviews, in a forum
to be agreed by the Parties, in order to facilitate maximum visibility for
Aristocrat of the PokerTek  R&D schedule; or



(b)  
other than in relation to Products which are ancillary to Products already
listed in the Product Schedule, the addition to the Product Schedule of a
further product or class of Products, subject to PokerTek obtaining Aristocrat’s
prior agreement in writing, such agreement not to be unreasonably withheld.



5.2  
Right to Revoke Aristocrat’s Exclusivity

 
PokerTek shall have the option to revoke Aristocrat’s exclusive status as
distributor of the Products:


(i)  
should Aristocrat fail to install a minimum of one hundred (100) units of the
Product by 1 January 2009.  In such circumstances PokerTek will have the right,
but not the obligation, to pursue second source distributors where it reasonably
considers it is appropriate to do so;

 
 
10

--------------------------------------------------------------------------------

 

 
(ii)  
should Aristocrat fail to install a minimum of two hundred (200) units of the
Product by 1 January 2010. In such circumstances PokerTek will have the right,
but not the obligation, to pursue second source distributors where it reasonably
considers it is appropriate to do so;



(iii)  
where PokerTek considers in its reasonable discretion that Aristocrat is failing
to comply with its obligations under clauses 4.1(a) and 4.6 of this Agreement in
any individual country or jurisdiction.  In such circumstances, PokerTek must
first provide written notice to Aristocrat, detailing its concerns and the
remedial action required.  In the event Aristocrat fails to perform the remedial
action within 90 days from receipt of the written notice to PokerTek’s
reasonable satisfaction, PokerTek may then elect to pursue second source
distributors in that country or jurisdiction. In the event that PokerTek so
elects, Aristocrat agrees that it shall not engage with customers or potential
customers in such country or jurisdiction without PokerTek’s prior consent,
which shall not be unreasonably withheld.



(iv)  
Where the Parties otherwise agree in writing to revert to a non-exclusive status
in any particular jurisdiction.



but for the avoidance of doubt, Aristocrat reserves the right to distribute the
Product on a non-exclusive basis in any such jurisdiction, provided that
PokerTek does not revoke such right pursuant to the terms of this Agreement.


6.  
PokerTek’s Obligations



6.1  
General obligations



PokerTek  will at its own expense:


(a)  
Until such time as an alternative manufacturer is identified in accordance with
clause 4.1(b), manufacture or procure the manufacture of the Products on the
following terms:



(i)  
PokerTek must ensure that the quality of Products is sufficient and fit for the
use to which they will be put by Aristocrat and must use reasonable commercial
efforts to ensure and procure that Aristocrat is entitled to the full benefit of
the manufacturer’s warranties and indemnities in respect of all parts.  In the
absence of agreement to the contrary, PokerTek must use reasonable commercial
efforts to ensure that all Products must comply and conform in all respects
with:



(a)  
all Approval and certification requirements relating to the Product necessary or
agreed to be desirable  under applicable international law;

 
(b)  
all applicable Australian Standards which are relevant to the Product or
otherwise the Australian standards agreed between the Parties;

 
(c)  
all EU Directives which have been notified to PokerTek.

 
ii)  
PokerTek warrants that it has used reasonable commercial efforts to ensure that
all Products at the time of delivery are free from defects in design, materials
or workmanship and will be manufactured to fully comply with the requirements
set out in sub-clause i) above.

 
 
11

--------------------------------------------------------------------------------

 
 
iii)  
PokerTek will provide a 6 month warranty against faulty or defective Products
and/or Parts from the date of delivery to Aristocrat of the Products and/or
Parts.  In the event Aristocrat or the Customer identifies a faulty or defective
Product or Part during the warranty period, PokerTek agrees to provide a
replacement as soon as reasonably possible.

 
iv)  
PokerTek must maintain effective quality control procedures to ensure early
warning, corrective action notification and follow up, including if necessary
obtaining products from alternative sources;

 
v)  
In the event any Product or consignment of Product does not meet the
requirements set out in sub-clause i) above:

 
a)  
PokerTek must promptly, upon demand by Aristocrat, reimburse Aristocrat for any
amount paid by Aristocrat and for the actual and reasonable costs and expenses
incurred in arranging the return of the Products;



b)  
PokerTek must bear all costs involved in or arising in relation to modifying and
reworking the Product to comply with the requirements set out in sub-clause i)
above;



vi)  
Where a Product is updated, modified or produced in a new version, PokerTek must
provide Aristocrat with all information and documentation, including technical
data, specifications, manuals and software documentation relating to the
Product;

 
vii)  
where Aristocrat considers that any Product or Part is unsatisfactory,
defective, of inferior quality or workmanship, Aristocrat may, without prejudice
to any other right or remedy available to Aristocrat, reject those Products by
notice in writing to PokerTek setting forth in reasonable detail the facts and
circumstances that lead to Aristocrat’s contention.  PokerTek shall ship a
replacement Product or Part  within 14 days of notice of rejection.

 
(b)  
provide Aristocrat with training in the installation, operation, maintenance and
servicing of the Products as may be reasonably required by Aristocrat at a
location and on terms to be mutually agreed between the Parties;

 
(c)  
provide Aristocrat with English, Spanish, French and German language versions of
sales literature and brochures regarding the Products, as are reasonably
required by Aristocrat and provide Aristocrat with equivalent language versions
of installation, maintenance, service and operating manuals and other technical
information regarding the Products as are reasonably required by Aristocrat;

 
(d)  
advise Aristocrat of all new developments, updates and improvements relating to
the Products and provide them in a timely manner to Aristocrat;

 

(e)  
obtain and maintain all current Approvals of any Regulator which are in
existence at the date of this Agreement; and



(f)  
at its expense make any reasonably necessary changes to the Product, in a timely
and effective manner, as may be advised by Aristocrat (and to which PokerTek
agrees) or that is required by any Gaming Authority in order to obtain any
Approval or otherwise to enable Aristocrat to discharge its obligation to market
and enter into Customer Agreements for the Products in the Territory. In order
to establish these requirements the Parties will jointly agree an annual
business plan by no later than 1 December in any one year for the sales of the
following calendar year. Once the annual business plan has been agreed, PokerTek
agrees to provide the necessary resources, at its cost and in a timely and
effective manner, required for Aristocrat to achieve the annual business plan,
if so requested by Aristocrat. In jointly developing the annual business plan,
the Parties will consider changes to the Product that would be necessary to
market the Product in the different jurisdictions in the Territory and PokerTek
will not be required to make any such changes where PokerTek forms the view,
based on reasonable enquiries and after providing such information as may
reasonably be requested by Aristocrat, that the cost of such changes outweigh
the reasonably anticipated benefits of being able to market the Product in the
relevant jurisdiction in the Territory. The Parties further agree that in this
event the annual business plan will be modified to take account of the change in
circumstances.



 
12

--------------------------------------------------------------------------------

 


7.  
Orders



7.1  
All Orders for the Products and Parts will be placed by Aristocrat International
Pty Limited (AI) or an Affiliate of AI unless advised otherwise in writing.



7.2  
When AI or an Affiliate of AI wishes to place an Order for Products and/or
Parts, it shall send a signed Purchase Order Form (in a form to be agreed
between the Parties) to PokerTek.  Unless the Parties agree otherwise, AI/the
relevant Affiliate shall only place an order for Products and/or Parts following
signature of a Customer Agreement.



7.3  
An Order shall be treated as an offer by AI/the relevant Affiliate to contract
with PokerTek, but shall not be binding on AI/the relevant Affiliate until
accepted by PokerTek in accordance with clause 7.4.



7.4  
PokerTek must accept the Order using an Order Confirmation or other means on
which the Parties may mutually agree, and such Order Confirmation shall be
treated as acceptance of AI/the relevant Affiliate's Order. Upon shipment,
PokerTek will thereafter send an invoice to AI/the relevant Affiliate for
Products at the Product Price, exclusive of taxes. Upon receipt of PokerTek’s
Order Confirmation, Shipment Information and invoice, AI/the relevant Affiliate
promptly will wire payment to PokerTek for the invoice amount.



7.5  
Shipping will occur using AI/the relevant Affiliate’s designated carrier and
using AI/the relevant Affiliate’s shipping account. In the event PokerTek pays
for shipment, AI/the relevant Affiliate will reimburse within thirty days of
receipt of corresponding invoice. Payment shall only become due once the
Products are delivered to the designated carrier.



7.6  
Title in the Products and/or Parts (excluding PokerTek’s Intellectual Property
Rights) and risk in the Products and/or Parts passes to AI/the relevant
Affiliate upon shipping.



7.7  
For Parts orders, PokerTek will invoice Affiliates of AI at prices to be agreed
between the Parties, exclusive of taxes.



7.8  
On the presentation of an invoice by PokerTek for the parts at the agreed price,
such invoice will be paid within 30 days of receipt by AI or the relevant AI
Affiliate, provided the Products and/or Parts are in Aristocrat’s possession by
this date.  In the event the Products and/or Parts have not been received by
Aristocrat 30 days following receipt of the invoice, Aristocrat will pay such
invoice upon receipt of the Products and/or Parts into its inventory management
system.



7.9  
With regard to Licence Fees, such fees will be paid by AI or the relevant
Affiliate to PokerTek on presentation of an invoice within thirty (30) days of
receipt of such invoice net of any withholding taxes, value added taxes and the
like, the payment of which shall be the sole obligation of Aristocrat unless
otherwise agreed in writing. All payments of such amounts shall be in United
States dollars and, in the case of receipts of Aristocrat in other currencies,
based on the exchange rate effective on the date of receipt by Aristocrat.

 
 
13

--------------------------------------------------------------------------------

 
 
7.10  
During the term of this Agreement or until such time as Aristocrat sources an
alternative source of the Products pursuant to clause 4.1(b) and for one (1)
year thereafter, Aristocrat may, upon reasonable request and notice to PokerTek,
audit PokerTek’s records relating to the manufacture of the Products and
associated costs. Such an audit shall be conducted during normal business hours
at a time and place acceptable to both Parties. Such audit will be conducted at
Aristocrat's expense. Aristocrat shall not be entitled to perform such audits
more than once every twelve (12) months.

 
7.11  
In the event the Parties agree that Aristocrat may manufacture or procure the
manufacture of the Products under clause 4.1(b), all Parts provided by
Aristocrat to a Customer will be sourced by Aristocrat from one or more
manufacturers chosen by the Parties in accordance with Section 4.1(b) or in the
alternative, with the consent of PokerTek, manufactured by Aristocrat. In any
case, the Product must be manufactured to PokerTek's specifications. At agreed
periodic reporting intervals, Aristocrat will use reasonable endeavours to
inform PokerTek in writing of its forecast of the number of each type of the
Product which it expects to be supplied to a Customer.

 
8.  
Regulatory Matters



8.1  
Compliance



(a)  
Aristocrat is licensed by or otherwise subject to the authority of various
Regulators and Gaming Authorities. PokerTek will provide Aristocrat with
documentation, information and assurances regarding itself, any directors,
officers, principal employees, brokers, agents or others as may be necessary in
order for Aristocrat to comply with the requests or requirements of any
Regulator or Gaming Authority.



(b)  
This Agreement:



(i)  
is intended to authorise and facilitate the distribution of Product in a lawful
manner only and is subject to and conditional upon compliance with all
applicable laws dealing with the Product in the Territory; and



(ii)  
will be deemed not to require or authorise any act or transaction except as may
be in full compliance with all legal requirements in the Territory or elsewhere.



(c)  
PokerTek will cooperate with any licensing proceedings, governmental
investigations and approvals required of it by the Regulator or Gaming
Authority.

 
8.2  
Co-operation



(a)  
PokerTek acknowledges and agrees that:

 
 
14

--------------------------------------------------------------------------------

 

 
(i)  
Aristocrat is and its Related Bodies Corporate are subject to various gaming
laws and regulations imposed by Gaming Authorities and accordingly is obliged to
conduct its affairs in a manner which is both ethical and in accordance with the
laws, regulations, policies and requirements imposed by the Gaming Authorities;



(ii)  
Aristocrat may be required or requested by a Gaming Authority to disclose
details of this Agreement and Aristocrat's dealings with PokerTek under this
Agreement; and



(i)  
PokerTek must fully cooperate with Aristocrat and, at Aristocrat's request, with
any Gaming Authority in relation to any information reasonably requested or
otherwise required to be disclosed to a Gaming Authority including providing the
Gaming Authority with copies of all documents and other information in the
possession, custody or control of PokerTek, its officers, directors, employees
or agents.

 
8.3  
Termination Rights



(a)  
Aristocrat may immediately terminate this Agreement, without penalty or
additional liability, by written notice to PokerTek on:



(i)        
PokerTek’s failure to apply for, obtain or maintain any material licences,
permits and approvals from any Regulator or Gaming Authority necessary for
PokerTek to perform this Agreement or comply with applicable laws;



(ii)        
the making of an order or recommendation by any Regulator or Gaming Authority
requiring or recommending the termination of this Agreement;



(iii)        
the reasonable belief of Aristocrat that the continuation of this Agreement will
have a detrimental impact on the ability of Aristocrat and its Related Bodies
Corporate (or any of them) to be qualified or to hold or maintain any licence,
permit or approval issued or to be granted by any Regulator or Gaming Authority;



(iv)        
the commission of any act or anything that is or will be an offence involving
moral turpitude under federal, state or local laws, or which in the opinion of
Aristocrat brings PokerTek into public disrepute, contempt, scandal or ridicule,
or which insults or offends the community;



(v)        
disapproval of this Agreement by any Regulator or Gaming

 
Authority having jurisdiction over such matters;

(vi)        
PokerTek's insolvency within the meaning of any state or federal law;



(vii)        
any involuntary petition for bankruptcy filed against PokerTek, or PokerTek
files for bankruptcy or is adjudicated a bankrupt under any state or federal
law; or



(viii)        
PokerTek's assignment for the benefit of creditors or PokerTek enters into any
similar arrangement for the disposition of its assets for the benefit of
creditors.



(b)  
For the purpose of clause 8.3(a), Aristocrat’s right to terminate without
liability means that Aristocrat may terminate without any liability to PokerTek
for any damages, losses, costs charges or expenses suffered or incurred directly
or indirectly by PokerTek as a result of or in connection with such termination
regardless of whether such liability might otherwise arise in contract, tort,
for negligence, under Law (to the maximum extent permitted) or otherwise and
whether that damage is direct, indirect, consequential, special or otherwise
including but not limited to loss profits, lost opportunity, lost savings, lost
contract, business interruption. Without limitation, this exclusion applies to
all liability for consequential losses, lost profits, lost opportunity, loss of
good will and all other direct and indirect losses of any kind.

 
 
15

--------------------------------------------------------------------------------

 

 
(c)  
PokerTek may immediately terminate this Agreement, without penalty or liability,
by written notice to Aristocrat, on:



(i)        
Aristocrat's failure to apply for, obtain or maintain any material licences,
permits and approvals from any Regulator or Gaming Authority necessary for
Aristocrat to perform this Agreement or comply with applicable laws;



(ii)        
the making of an order or recommendation by any Regulator or Gaming Authority
requiring or recommending the termination of this Agreement;



(iii)        
the reasonable belief of PokerTek that the continuation of this Agreement will
have a detrimental impact on the ability of PokerTek to be qualified or to hold
or maintain any licence, permit or approval issued or to be granted by any
Regulator or Gaming Authority;



(iv)        
the commission of any act or anything that is or will be an offence involving
moral turpitude under federal, state or local laws, or which in the opinion of
PokerTek brings Aristocrat into public disrepute, contempt, scandal or ridicule,
or which insults or offends the community;



(v)        
    disapproval of this Agreement by any Regulator or Gaming Authority having
jurisdiction over such matters;



(vi)        
    Aristocrat's insolvency within the meaning of any state or federal law;



(vii)        
    any involuntary petition for bankruptcy filed against Aristocrat, or
Aristocrat files for bankruptcy or is adjudicated a bankrupt under any state or
federal law; or



(viii)        
Aristocrat's assignment for the benefit of creditors or Aristocrat enters into
any similar arrangement for the disposition of its assets for the benefit of
creditors.



(d)
For the purpose of clause 8.3(c), PokerTek’s right to terminate without
liability means that PokerTek may terminate without any liability to Aristocrat
or any of its Related Bodies Corporate for any damages, losses, costs, charges
or expenses suffered or incurred directly or indirectly by Aristocrat or any of
its Related Bodies Corporate as a result of or in connection with such
termination regardless of whether such liability might otherwise arise in
contract, tort, for negligence, under Law (to the maximum extent permitted) or
otherwise and whether that damage is direct, indirect, consequential, special or
otherwise including but not limited to lost profits, lost opportunity, lost
savings, lost contract, business interruption. Without limitation, this
exclusion applies to all liability for consequential losses, lost profits, lost
opportunity, loss of goodwill and all other direct and indirect losses of any
kind.

 
 
16

--------------------------------------------------------------------------------

 
 
(e)
PokerTek acknowledges that an Approval may require Aristocrat to provide support
for the Product for a period of time after the installation of the Product.
Notwithstanding the termination of this Agreement by PokerTek pursuant to the
provisions of this sub-clause, such termination will not impede or prevent
Aristocrat from complying with the terms of any Approval and PokerTek will
provide reasonable assistance to Aristocrat to enable compliance with the terms
of any such Approval.



9.  
Intellectual Property

--------------------------------------------------------------------------------


9.1  
PokerTek’s Intellectual Property



(a)  
PRODUCT RENTAL MODEL



(i)
In consideration of the Licence Fees payable pursuant to the Fee Schedule,
PokerTek hereby grants to Aristocrat an exclusive (except as expressly set forth
herein), non-transferable license for the duration of this Agreement (including
a right to sub-license to Customers) to use the Software in the Products in the
Territory solely in connection with discharging its obligations under this
Agreement.



(ii)
PokerTek further grants to Aristocrat a royalty-free, non transferable license
for the duration of this Agreement (including a right to sub-license to
Customers to effectuate this Agreement only) to use the remainder of PokerTek’s
Intellectual Property Rights in the Territory for the duration of this Agreement
solely in connection with discharging its obligations under this Agreement.



(b)  
OUTRIGHT PURCHASE MODEL



(i)  
In consideration of the Product Price, PokerTek grants to Aristocrat an
exclusive perpetual, irrevocable, non-transferable, fully paid-up license
(including a right to sub-license to Customers) to use the Software in the
Products in the Territory solely in connection with discharging its obligations
under this Agreement.  For the sake of clarity, the Parties agree that an
Outright Purchase includes critical software upgrades, but does not include
non-critical upgrades and enhancements to the Product except as PokerTek may
otherwise agree in its sole discretion.



(ii)  
PokerTek further grants to Aristocrat an exclusive perpetual, irrevocable,
non-transferable, fully paid-up license (including a right to sub-license to
Customers) to use the remainder of PokerTek’s Intellectual Property Rights in
the Territory for the duration of this Agreement solely in connection with
discharging its obligations under this Agreement.

 
9.2  
Aristocrat agrees:



(a)  
that PokerTek's Documentation and PokerTek's Intellectual Property Rights are
owned or licensed by PokerTek;



(b)  
to only use PokerTek's Intellectual Property Rights in conjunction with the
normal operation of the Product and as specified in PokerTek's Documentation;



(c)  
not to copy, modify, adopt, disassemble, decompile, reverse engineer or
otherwise attempt to derive any source code comprising the Product or merge
PokerTek's Intellectual Property Rights with any other computer software,
hardware or any other matter;

 
 
17

--------------------------------------------------------------------------------

 
 
(d)  
not to distribute, supply, give, sell, sub-licence or otherwise dispose of
PokerTek's Intellectual Property Rights separately from the Product or remove
any of PokerTek's Intellectual Property Rights from the Product;



(e)  
not to remove, alter of otherwise tamper with any proprietary notice, serial
number, compliance plate or any other seal affixed to the Product or any media
on which same is stored or recorded;



(f)  
to take all reasonable steps to ensure that all of PokerTek's Intellectual
Property Rights are secure; and



(g)  
at the request of PokerTek and at PokerTek's expense, to provide reasonable
assistance to PokerTek in taking all steps to defend PokerTek's Intellectual
Property Rights in the Territory.



9.3  
Aristocrat’s Intellectual Property



PokerTek agrees:


(a)  
that Aristocrat’s Documentation and Aristocrat’s Intellectual Property Rights
are owned or licensed by Aristocrat; and



(b)  
at the request of Aristocrat and at Aristocrat’s expense, to provide reasonable
assistance to Aristocrat in taking all steps to defend Aristocrat’s Intellectual
Property Rights in the Territory.



10.  
Aristocrat’s Warranties

--------------------------------------------------------------------------------

 
Aristocrat represents and warrants during the Term that:


(a)  
it has sufficient resources to perform its duties including the assignment of
adequately trained personnel who are fully conversant with the Product and all
aspects of the relationship created by this Agreement and will obtain the
equipment and tools necessary to install and repair the Product; and



(b)  
it has the authority to enter into this Agreement.





11.  
PokerTek’s Warranties

--------------------------------------------------------------------------------


PokerTek represents and warrants during the Term that:


(a)  
it has the authority to enter this Agreement and grant the rights to Aristocrat
pursuant to this Agreement;



(b)  
the Product is:



(i)     
free from any lien or encumbrance;



(ii)     
when delivered, PokerTek will be compliant with the requirements of the Gaming
Authority for the applicable jurisdiction within the Territory; and



(iii)     
the distribution or use of the Product does not and will not infringe any
intellectual property rights of any third party in the Territory.

 
 
 
18

--------------------------------------------------------------------------------

 
Except as set forth in this Agreement and for any express warranties provided
with the Product, PokerTek makes no other warranty, express or implied with
respect to the Product.




12.  
Continuity of Supply

--------------------------------------------------------------------------------


(a)  
If Aristocrat notifies PokerTek in writing within the Term that the relevant
Product is Faulty as a result of faulty design or until such time as Aristocrat
assumes responsibility for manufacturing pursuant to 4.1(b), PokerTek will at
its cost and at Aristocrat or the Customer's option (as the case may be), repair
or replace the relevant Product and Aristocrat will, if requested by PokerTek,
return the relevant Product to PokerTek at PokerTek’s cost.



(b)  
PokerTek agrees to deposit a copy of the source code relating to all computer
software incorporated in the Product with the escrow agent named in PokerTek's
current source code escrow agreement (the "Escrow Agent"). PokerTek shall
deposit with the Escrow Agent, updated versions of the source code within thirty
(30) days of delivery of each new release, if any, to Aristocrat. Upon written
request, PokerTek shall deliver to Aristocrat a copy of the current source code
escrow agreement. In the event PokerTek (i) ceases operations, initiates or
becomes subject to bankruptcy or receivership proceedings seeking liquidation,
reorganization or other relief with respect to its debt not dismissed within
thirty (30) days, (ii) suspends or discontinues its business operations,
(iii)ceases to market or offer the Product, (iv) becomes controlled (by majority
of voting stock or board seats) by a competitor of Aristocrat and that
competitor fails to novate this Agreement, Aristocrat will be entitled to obtain
a copy of the source code from the Escrow Agent provided at that time Aristocrat
is then in compliance in all material respects with its obligations to PokerTek
under this Agreement. In such event, PokerTek grants to Aristocrat a
royalty-free licence to use and modify the source code to enable Aristocrat to
support and maintain the Products which have been sold or leased to existing
Customers as at that date, and for no other purpose.



13.  
Trade Marks

--------------------------------------------------------------------------------


(a)  
PokerTek grants to Aristocrat the royalty-free non-exclusive right in the
Territory to use the Marks or artwork owned by PokerTek or licensed to PokerTek
with rights to sublicense, and identified by Aristocrat to PokerTek in writing
in advance in the promotion, advertisement and distribution of the Product for
the Term in accordance with this Agreement.



(b)  
Aristocrat must not, without the prior written consent of PokerTek, alter or
make any addition to the labelling of the Product displaying the Marks, and must
not alter, deface or remove in any manner any reference to the Trade Marks, any
reference to PokerTek or any other name attached or affixed to the Product or
their labeling, unless otherwise required by a Gaming Authority.



(c)  
All rights not specifically granted in this Agreement are reserved to PokerTek.
Nothing in this Agreement or anything done by PokerTek under this Agreement
conveys or vests any interest in any of PokerTek's Intellectual Property Rights
to Aristocrat.



(d)  
PokerTek may in its absolute discretion take such steps to obtain trade mark
registrations in respect of the Marks as it may deem necessary.
Aristocrat  undertakes (at the reasonable cost of PokerTek) to execute any and
all such documents and do all such acts which it may be required for the purpose
of such  registration. Aristocrat will, at PokerTek's request, and expense, give
all reasonable assistance to Aristocrat in any action, claim or proceedings
brought or threatened in respect of the Marks.

 
 
19

--------------------------------------------------------------------------------

 

 
14.  
Termination

--------------------------------------------------------------------------------


14.1  
Termination by either Party

 
During the Term, either Party may terminate this Agreement following:


(a)  
termination of the Securities Purchase Agreement for any reason;



(b)  
a breach of any material provision of this Agreement capable of remedy by the
other Party, by giving the other Party written notice of its intention to
terminate the Agreement, requiring the Party in breach to remedy the breach
within twenty (20) Business Days of the notice. If the breach is not remedied
within that time, the termination will be effective on the expiration of the
twenty (20) Business Day period;



(c)  
a breach by the other Party of a material provision of this Agreement not
capable of remedy.



14.2  
Immediate Termination



 
Either Party may immediately terminate this Agreement if the other Party:



(a)  
commits or has committed any criminal offence or an offence under relevant
Gaming Law;



(b)  
is subject to or commits an Event of Default; or



(c)  
has had its Approval, licence or authorities required by the Law of the
Territory, revoked or suspended.

 
14.3  
Consequences of Termination



 
In the event of termination of this Agreement:



(a)
Aristocrat will immediately discontinue and refrain from all conduct and
activity which would give the appearance that it is still authorised to act on
behalf of PokerTek or take orders for any of its Product and will promptly
deliver to PokerTek, freight prepaid, all written material, Product and Parts
and any other material supplied by PokerTek to Aristocrat, with the only
exception being that Aristocrat will continue to have the right to satisfy
pending orders, renew contracts and re-deploy Products with existing Customers
as at the date of termination for a period of 5 years following termination of
the Distribution Agreement. PokerTek agrees that Aristocrat will retain a
limited licence pursuant to clause 9.1 for these purposes, and PokerTek will
provide all reasonable assistance and supply to support Aristocrat in these
circumstances.  All Licence Fees from such contracts will be dealt with in
accordance with Schedule 3.  



(c)
PokerTek may, at an applicable cost no greater than any unrecouped cost of
Aristocrat, buy from Aristocrat all stocks of the Products as are in first class
order and condition at a mutually agreed price and the costs of shipping the
Products to PokerTek shall be borne by PokerTek. Aristocrat shall dispose of all
remaining stocks of the Products as PokerTek may instruct;

 
 
20

--------------------------------------------------------------------------------

 
 
(d)
Upon PokerTek's repurchase of the Products under clause (c), Aristocrat shall
promptly return to PokerTek, freight prepaid, all written material and any other
material supplied by PokerTek to Aristocrat.
   
(e)
In the event of termination of this Agreement by either Party:

 
 
i)
each Party will immediately pay to the other Party any outstanding payments
accrued in accordance with this Agreement;



 
ii)
each Party will immediately cease using the intellectual property rights of the
other, except as expressly provided at clause 14.3(a) above.



14.4  
Survival



Clauses 12, 14.3, 14.4, 15, 16, 17 and 18 will survive any termination or expiry
of this Agreement.


15.  
Exclusion of Indirect & Consequential Loss

--------------------------------------------------------------------------------

 
 
 
To the extent permitted by Law neither Party is liable to make payment for any
indirect, consequential, special, punitive or other loss, lost profits (actual
or anticipated), lost opportunity, lost savings, lost contract, business
interruption or loss of data; notwithstanding any failure of essential purpose
of any kind.

 
16.  
Indemnification and Insurance

--------------------------------------------------------------------------------



(a)          
PokerTek agrees to fully indemnify Aristocrat and any Customer against all
claims, liabilities, damages, judgments, decrees, costs and expenses, including
reasonable legal fees, proximately caused by the alleged infringement by the
Product (so long as the Product is manufactured in accordance with PokerTek's
specifications) of a third person's intellectual property rights and that it
will, at its own expense, defend any suit or action which may be brought against
Aristocrat or any Customer by reason of any alleged infringement. PokerTek will
indemnify and hold harmless Aristocrat from and against any expense incurred by
Aristocrat resulting from any such third party's claims or any settlement in
favor of such third party alleging that the Product infringes or violates any
(a) patent, (b) trademark, (c) copyright, or (d) trade secret provided that
Aristocrat gives PokerTek prompt written notice of any claim under this
paragraph and provides all material assistance in defending such claims, at
PokerTek’s expense. PokerTek has the right to (i) assume the defense of such
claim and select counsel and (ii) consent to the entry of judgment with respect
to, otherwise settle such claim and Aristocrat cooperates in the defense or
prosecution of such claim. In the defense or settlement of any such claim,
PokerTek may obtain the right to continue using the Product, or may replace or
modify the Product so it becomes non-infringing. In the event such modifications
to the Product, in the opinion of a mutually appointed independent third party
expert, materially alter the functionality and/or performance of the Product,
Aristocrat shall be entitled to terminate this Agreement on 30 days’ written
notice to PokerTek. PokerTek shall not have any liability if the alleged
infringement is based upon the use, license or sale of the Product in
combination with other products or use of an outdated version of the Product, if
use of a more recent version would have avoided the infringement.

 
 
21

--------------------------------------------------------------------------------

 
 
(b)          
PokerTek will obtain at its sole expense standard general liability and products
liability insurance policies in an amount no less than US$1,000,000 per claim
and US$5,000,000 in the aggregate.  Such policy will remain in effect  for three
years following the later of:

 
(i)          
expiration or earlier termination of this Agreement; or

 
(ii)          
one year following the removal of all Products from Aristocrat’s Customers’
facilities.

 
17.  
Confidentiality

--------------------------------------------------------------------------------


(a)  
All Confidential Information and information concerning the intellectual
property rights of either Party or its Related Bodies Corporate must not be
disclosed to any person or used other than to the extent required to perform a
Party's obligations under this Agreement.



(b)  
Clause 17 does not apply to:

 
(i)       
the disclosure of information after it becomes generally available to the public
other than by a breach of this Agreement or of any obligation of confidence to
any third party; or

 
(ii)       
the disclosure of information in order to comply with any applicable Law or
legally binding order of any Regulator or Gaming Authority.

 
18.  
General

--------------------------------------------------------------------------------


18.1  
Dispute Resolution



(a)  
A dispute relating to or arising out of this Agreement (Dispute) exists when a
Party gives notice (Dispute Notice) to the other Party that there is a Dispute,
setting out in detail the subject matter of the Dispute.



(b)  
The Parties must use all reasonable efforts to resolve any Disputes which arise
between them in connection with this Agreement in accordance with the procedures
set out in this clause 18.1.



(c)  
When a Dispute exists the nominees of the Chief Executive Officer of each Party
will meet to discuss a resolution of the Dispute. If these persons resolve the
Dispute then the resolution will be set out in a binding statement signed by the
Chief Executive Officer of each Party.



(d)  
      If a Dispute is not resolved within fifteen (15) Business Days after the
Dispute Notice has been given to the other Party, then the Dispute must be
referred for consideration to the Chief Executive Officers of the Parties. If
these persons resolve the Dispute then the resolution will be set out in a
binding statement signed by the Chief Executive Officer of each Party.



(e)  
If there is no unanimous resolution of the Dispute within ten (10) Business
Days, or such longer period as agreed in writing by the Parties, after the Chief
Executive Officers of the Parties have met to consider the Dispute pursuant to
clause 18.1(d) then either Party may commence legal proceedings in any court or
tribunal in respect of the subject matter of the Dispute.

 
 
22

--------------------------------------------------------------------------------

 
 
(f)  
Notwithstanding the foregoing provisions of this clause18.1, pending the
resolution of any Dispute the Parties to this Agreement must without delay
continue to perform their respective obligations under this Agreement to the
maximum extent possible.



(g)  
Nothing in this clause 18.1 will prohibit a Party from seeking injunctive or
other interlocutory relief.



18.2  
Notices



(a)  
Any notice, demand, consent or other communication (a “Notice”) given or made
under this Agreement:



(i)        
must be in writing and signed by the sender being a person duly authorised by
the Party giving the Notice;



(ii)        
must be addressed and delivered to the intended recipient at the address or fax
number specified in the Party Information for the intended recipient or the
address or fax number last notified by the intended recipient to the sender
after the date of this Agreement;



(iii)        
will be taken to be duly given or made when delivered, received or left at the
fax number or address specified in the Party Information;

 


(iv)        
In the case of a posted letter, on the seventh day after posting, and



(v)        
In the case of facsimile, on production of a transmission report by the machine
from which the facsimile was sent which indicates that the facsimile was sent in
its entirety to the facsimile number of the recipient.



(vi)        
If delivery or receipt occurs on a day that is not a Business Day in the place
to which the Notice is sent or is later than 4pm (local time) at that place, it
will be taken to have been duly given or made at the commencement of business on
the next Business Day in that place.



18.3  
Assignment

 
Either Party must not, without the other Party's prior written consent (which
may be given or withheld in the other Party's absolute discretion), transfer or
assign any of their rights or obligations under this Agreement, including
assignment by way of charge, mortgage or other security interest.


18.4  
Non-Solicitation

 
During the term of this Agreement and for a period of one (1) year thereafter,
both Parties agree not to directly on behalf of itself or on behalf of any other
entity solicit, call on, canvass or contact any of the other Party’s employees
or former employees for the purpose of soliciting or inducing any such persons
to work for it.


18.5  
Mutual cooperation

 
The Parties will cooperate with each other in respect of any documents that need
to be signed, or actions that need to be taken, to affect the intent of this
Agreement.
 
 
23

--------------------------------------------------------------------------------

 


18.6  
Severability

 
If any term or provision of this Agreement is declared invalid or unenforceable
by a court of competent jurisdiction, the remaining provisions remain in full
force and effect.
 


18.7  
No Waiver

 
The failure of either Party to insist upon the performance of any of the terms
and conditions of this Agreement, or the waiver of any breach of any of the
terms and conditions of this Agreement, will not be construed as thereafter
waiving any such terms and conditions, but the same will continue and remain in
full force and effect as if no such forbearance or waiver had occurred.
 


18.8  
Governing Law



This Agreement is governed by the laws of North Carolina without regard to
conflict of law principles, and the Parties submit to the non-exclusive
jurisdiction of the courts of that jurisdiction and courts of appeal from them.


18.9  
Entire Agreement



This Agreement contains the entire agreement of the Parties and each Party
acknowledges that this Agreement supersedes all other agreements relating to the
same subject matter, including but not limited to oral agreements,
representations, warranties or statements of fact made prior to or at the time
of the signing of this Agreement and the Parties acknowledge that they have not
relied upon the same in entering into this Agreement. These conditions apply to
the exclusion of all documents submitted by Aristocrat (whether before or after
the date of this Agreement) unless and until PokerTek has expressly agreed to
those terms in writing signed by an authorized officer of PokerTek.


18.10  
Variation



This Agreement may not be varied except in writing signed by an authorized
officer of each Party.


18.11  
Relationship of the Parties

 
The relationship between the Parties is that of independent contractors and not
employer-employee, agents, partners or fiduciaries. This Agreement does not set
up or create any franchise or joint venture, each Party being individually
responsible only for its obligations as set out in this Agreement. Subject to
the terms of this Agreement, each Party shall be responsible for their own
taxes, fees and costs.


18.12  
Exclusion of Vienna Convention



The United Nations Convention on Contracts for the International Sale of Goods
(also known as the Vienna Convention) is expressly excluded.


18.13  
Excusable Delays

 
Neither Party will be liable for any delays in delivery or failure to perform
(except obligations to pay money) due to causes beyond the control of the Party.
Such causes include acts of God, acts of a public enemy, acts of governments,
Regulators or Gaming Authority, fires, floods, typhoons, epidemics, quarantine
restrictions, strikes, or embargoes or labour, materials or Parts shortages. A
Party is not required, under this clause to settle any labour dispute against
its will or to test the validity or refrain from testing the validity of
Federal, State or local Law, order, rule or regulation. If delay or failure to
perform its obligations pursuant to this clause occurs, the performance of that
Party's obligations are suspended.
 
 
24

--------------------------------------------------------------------------------

 

 
18.14  
Counterparts



This Agreement may be executed in a number of counterparts. The counterparts
together contribute one and the same document. A counterpart may be a facsimile.


 
25

--------------------------------------------------------------------------------

 

Schedule 1


Part A – Addresses For Service

--------------------------------------------------------------------------------



Name:
PokerTek, Inc.
       
Address:
1050 Crews Road, Suite J
Matthews NC 28105
 
United States
     
Telephone number:
+ 1 (704) 849-0860
   
Facsimile number:
+ 1 (704)849-9148
           
Name:
Aristocrat International Pty Ltd
   
Address:
71 Longueville Road
Lane Cove NSW 2066
 
Australia
     
Telephone number:
+ 612 9413 6300
   
Facsimile number:
+ 612 9420 1326

 
 
 
26

--------------------------------------------------------------------------------

 

Schedule 2


Product Schedule

--------------------------------------------------------------------------------

 
PokerPro™ being an electronic player banked poker table product (“PokerPro”),
namely


(i)     
PokerPro ™ (C10);





In respect of (i), the Product Price is calculated as follows:


(a) Where Aristocrat intends to lease the Product to Customers under the Product
Rental Model:


 PokerTek’s cost of manufacture plus 20% unless otherwise agreed in writing by
the Parties.


(b) Where Aristocrat intends to sell the Product to Customer under the Outright
Purchase Model:


PokerTek’s cost of manufacture plus a margin to be agreed between the Parties.


The Product Price is to be paid in US dollars unless otherwise agreed.  PokerTek
shall have the right to increase the cost of manufacture once per annum, subject
to a cap of 10% increase upon the 2008 cost of manufacture.


This Schedule is subject to variation in accordance with Clause 5.1.
 

 
 
27

--------------------------------------------------------------------------------

 
Schedule 3


Fee Schedule

--------------------------------------------------------------------------------


The Parties have agreed upon two Sales Models, subject to variation by written
agreement of the Parties.


1. Product Rental Model:


Aristocrat purchases the Product from PokerTek at the Product Price, and either:


i)  
leases the Product to a Customer for a fixed price monthly Lease Fee on a 12
monthly basis.  The Lease Fee incorporates a Software licence fee element
charged to the Customer.



ii)  
leases the Product to the Customer for a Lease Fee based on 20% or higher of the
monthly rake of the Product, subject to prior agreement by PokerTek, not to be
unreasonably withheld.  For the purposes of this section, monthly rake means
the rake from each Product before tax, the rake being the monthly cumulative
amount deducted from each hand or pot.  The Lease Fee incorporates a Software
licence fee element charged to the Customer.

 
Under the Product Rental Model, unless otherwise agreed between the parties, the
relevant local Aristocrat Affiliate will pay a Licence Fee to PokerTek for the
licence to permit the Customer to use the Software in the Product. The Licence
Fees are calculated according to the following formulas:
 
(a)  
until AI has recouped the Product Price and other costs of acquiring and placing
the Product, or Affiliate placing the Product with a Customer (see note 1)1  ten
per cent (10%) of all Lease Fees received by Aristocrat from a Customer pursuant
to a Customer Agreement; and



(b)  
on and from the date AI has recouped its Product Price and other costs (note 1)
of acquiring and placing the Product or Affiliate placing the Product with a
Customer, fifty per cent (50%) of all Lease Fees received by Aristocrat from a
Customer pursuant to a Customer Agreement.



The Licence Fees may be paid in US Dollars and the amounts payable by Aristocrat
will be net of any withholding taxes, value added taxes and the like.
 
Aristocrat may, in its sole discretion, permit the Customer to terminate a
rental agreement at any time during the term, on the condition that an outright
purchase agreement is entered into.  Aristocrat reserves the right to permit the
customer to offset a percentage the table in question, subject to PokerTek’s
prior approval.


2.  
Outright Purchase Model



(a)  
Outright Purchase

 
_______________________________
1 For the avoidance of doubt the costs which Aristocrat is entitled to recover
pursuant to this clause are the Product Price together with actual costs
incurred by Aristocrat in the acquisition of the Product pursuant to individual
Customer Agreements plus all cost to get the Product to the Customers premises
but not including installation and testing, sales, marketing, overhead or any
other cost.

 
 
28

--------------------------------------------------------------------------------

 
 
Aristocrat purchases the Product from PokerTek at the Product Price and sells
the Product outright to the Customer for an outright sale price which includes a
perpetual Software licence.  Notwithstanding any other provision of this
Agreement, all outright purchases must be pre-approved by PokerTek, in writing,
such approval not to be unreasonably withheld.


Aristocrat will offer Customers a 6 month warranty on the Products, which will
be honoured by PokerTek.


Notwithstanding any provision of this Agreement, the Parties agree that Outright
Purchases include critical software upgrades only, and do not include
non-critical upgrades and enhancements except as PokerTek may specifically agree
in its sole discretion.
 
 
 
29

--------------------------------------------------------------------------------

 
 
Executed and effective this 24th       day
of    November                                  2008.
 


 
Executed for and on behalf of
PokerTek, Inc. by Christopher Halligan,
Chief Executive Officer
 

/s/ Christopher Halligan
Signature
   

 
 
Executed by Aristocrat International Pty. Limited by:
 
/s/ Simon Kelly
Director
 
Simon Kelly
Name of Director (Print Name)





Executed by Aristocrat (Asia) Pty Ltd by:
 
/s/ Simon Kelly
Director
 
Simon Kelly
Name of Director (Print Name)



 
30

--------------------------------------------------------------------------------

 


Executed by Aristocrat (Philippines) Pty Ltd (Philippines Branch) by:
  
General Manager Asia – Pacific
 
Ken Jolly
Name of General Manager Asia – Pacific  (Print Name)

 


Executed by Aristocrat (Singapore) Pty Ltd (Singapore Branch) by:
 
General Manager Asia – Pacific
 
Ken Jolly
Name of General Manager Asia – Pacific  (Print Name)





Executed by Aristocrat (Macau) Pty Ltd  (Macau Branch) by:
 
General Manager Asia – Pacific
 
Ken Jolly
Name of General Manager Asia – Pacific  (Print Name)





Executed by Aristocrat (Argentina) Pty Ltd by:
 
Director
 
Nick Khin
Name of Director (Print Name)



 
31

--------------------------------------------------------------------------------

 


Executed by Aristocrat Technologies Europe Ltd by:
 
/s/ Simon Kelly
Director
 
Simon Kelly
Name of Director (Print Name)





Executed by Aristocrat Technologies Africa (Pty) Ltd by:
 
Director
 
Nicholas Khin
Name of Director (Print Name)





Executed by Aristocrat Technologies KK by:
 
/s/ Simon Kelly
Director
 
Simon Kelly
Name of Director (Print Name)





Executed by Aristocrat Technologies Spain S.L. by:
 
Director
 
Nicholas Khin
Name of Director (Print Name)



 
32

--------------------------------------------------------------------------------

 


Executed by Aristocrat Technologies Inc. by:
 
Director
 
Nick Khin
Name of Director (Print Name)





Executed by Aristocrat Technologies NZ Ltd by:
 
/s/ Simon Kelly
Director
 
Simon Kelly
Name of Director (Print Name)





Executed by Aristocrat (Cambodia) Pty Ltd (Cambodia Branch)
by:
 
General Manager Asia – Pacific
 
Ken Jolly
Name of General Manager Asia – Pacific  (Print Name)

 


 
33

--------------------------------------------------------------------------------

 
 
Executed by Aristocrat Technologies Australia Pty Ltd by:
 
/s/ Simon Kelly
Director
 
Simon Kelly
Name of Director (Print Name)

 


Executed by Aristocrat (Latin America) Pty Ltd by:
 
Director
 
Simon Kelly
Name of Director (Print Name)

 
 
Executed by Aristocrat (Puerto Rico) Pty Ltd by:
 
Director
 
Simon Kelly
Name of Director (Print Name)

 
 
34

--------------------------------------------------------------------------------

 
